            Case 2:20-cv-01043-JLR-JRC Document 26 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      NORTHWESTERN UNIVERSITY,
                                                             CASE NO. 2:20-cv-01043-JLR-JRC
11                             Plaintiff,
                                                             ORDER FOR SUPPLEMENTAL
12              v.                                           BRIEFING
13      KING COUNTY,

14                             Defendant.

15

16          This matter has been referred to the undersigned by the District Court. See Dkt. 19. This

17   matter is before the Court on defendant’s motion to dismiss. See Dkt. 14. The Court will hear

18   oral argument from the parties on defendant’s motion on November 24, 2020. See Dkt. 25.

19          Having considered defendant’s motion and the parties’ related briefing, the undersigned

20   finds that supplemental briefing would be beneficial to the Court prior to oral argument.

21   Accordingly, the Court requests that the parties provide an optional supplemental brief

22   addressing the following issues:

23          (1)  Whether defendant’s alleged services are “uniquely municipal and non-
            commercial services” under the Lanham Act, where the alleged services are “in
24


     ORDER FOR SUPPLEMENTAL BRIEFING - 1
           Case 2:20-cv-01043-JLR-JRC Document 26 Filed 11/16/20 Page 2 of 2




 1          addition to juvenile detention services,” including “housing other organizations that
            offer” related services. Dkts. 1, at 6; 14, at 6; see also 15 U.S.C. § 1127 (defining
 2          “commerce” broadly); and

 3          (2)     Whether defendant’s alleged use of the contested marks (“Children and
            Family Justice Center” and “CFJC”) in connection with the services offered
 4          constitutes “use in commerce” where the services offered are “in addition to
            juvenile detention services.” Dkt. 1, at 6; see also 15 U.S.C. §§ 1125(a)(1), 1127.
 5
            The parties may, but are not required to, file a supplemental brief not to exceed five pages
 6
     and addressing these issues on or before November 22, 2020.
 7
            The Clerk is directed to renote defendant’s motion to dismiss (Dkt. 14) for the Court’s
 8
     consideration on November 24, 2020.
 9
            Dated this 16th day of November, 2020.
10

11

12

13
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER FOR SUPPLEMENTAL BRIEFING - 2
